Case 2:19-cv-02151-AB-JEM Document 21 Filed 06/06/19 Page 1 of 5 Page ID #:93




  1     CENTER FOR DISABILITY ACCESS
        Chris Carson, Esq., SBN 280048
  2     Raymond Ballister Jr., Esq., SBN 111282
        Phyl Grace, Esq., SBN 171771
  3     Dennis Price, Esq., SBN 279082
        Mail: PO Box 262490
  4     San Diego, CA 92196-2490
        Delivery: 9845 Erma Road, Suite 300
  5     San Diego, CA 92131
        (858) 375-7385; (888) 422-5191 fax
  6     dennisp@potterhandy.com
  7     Attorneys for Plaintiff
  8
  9                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
 10
 11
        Chris Langer,                             Case No. 2:19-cv-02151-AB-JEM
 12
                 Plaintiff,
 13
           v.
 14                                               Plaintiff’s Case Statement
        George S. Stern, in individual and
 15     representative capacity as trustee
        under the Trust Agreement Entered
 16     into between George S. Stern and
        Adele R. Stern dated February 27,
 17     1985;
        Adele R. Stern, in individual and
 18     representative capacity as trustee
        under the Trust Agreement Entered
 19     into between George S. Stern and
        Adele R. Stern dated February 27,
 20     1985;
        Miguel Angel Martinez Velasco;
 21     and Does 1-10,
 22              Defendants.
 23
 24
             Pursuant to this Court’s “ADA Disability Access Litigation: Order
 25
      Granting Application for Stay and Early Mediation,” filed May 23, 2019, the
 26
      plaintiff submits his Plaintiff’s Case Statement.
 27
 28



                                             1

      Plaintiff’s Case Statement                           2:19-cv-02151-AB-JEM
Case 2:19-cv-02151-AB-JEM Document 21 Filed 06/06/19 Page 2 of 5 Page ID #:94




  1   A.      Itemized List
  2           The specific conditions at the site that forms the basis of this lawsuit are
  3   the lack of accessible parking space and transaction counter at the La Maquina
  4   located in Los Angeles, California.
  5
  6        1. Lack of Accessible Parking Space:
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24            When a business provides parking for its customers, it must provide
 25              accessible parking in compliance with the ADA Standards.
 26            Here, the lack of accessible parking is a violation of the law
 27            The included photo of the Facility depicts the above violation.
 28



                                               2

      Plaintiff’s Case Statement                                2:19-cv-02151-AB-JEM
Case 2:19-cv-02151-AB-JEM Document 21 Filed 06/06/19 Page 3 of 5 Page ID #:95




  1      2. Lack of Accessible Transaction Counter:
  2
  3
  4
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19           When a business provides facilities such as a sales or transaction
 20              counter, it must provide an accessible sales or transaction counter in
 21              compliance with the ADA Standards.
 22           Here, no such accessible sales counter has been provided in violation
 23              of the ADA.
 24           The included photo of the Facility depicts the above violation.
 25
 26          Note: As stated in the Complaint, given the obvious and blatant
 27   violations, the plaintiff has alleged, on information and belief, that there are
 28   other violations and barriers on the site that relate to his disability. Plaintiff


                                              3

      Plaintiff’s Case Statement                              2:19-cv-02151-AB-JEM
Case 2:19-cv-02151-AB-JEM Document 21 Filed 06/06/19 Page 4 of 5 Page ID #:96




  1   intends to conduct a site inspection and amend the complaint, to provide
  2   proper notice regarding the scope of this lawsuit, once he conducts a site
  3   inspection. See Doran v. 7-Eleven Inc., (9th Cir. 2008) 524 F.3d 1034 (holding
  4   that once a plaintiff encounters one barrier at a site, he can sue to have all
  5   barriers that relate to his disability removed regardless of whether he
  6   personally encountered them). Thus, settlement must address this holistic
  7   remediation.
  8
  9   B.     Amount of Damages
 10          Under the Unruh Civil Rights Act and the California Disabled
 11   Persons Act, a plaintiff is entitled to two types of damages: (1) actual damages
 12   and (2) a penalty assessment. Cal. Civ. Code § 52(a); 54.3(a). “The statute
 13
      lists actual damages and statutory damages as two separate categories of
 14
      damages that a plaintiff may recover.” Botosan v. Paul McNally Realty, 216
 15
      F.3d 827, 835 (9th Cir. 2000). The penalty assessment can be “no less than
 16
      $4,000” under the Unruh Civil Rights Act (Cal. Civ. § 52(a)) and no less than
 17
      $1,000 under the California Disabled Persons Act (Cal. Civ. § 54.3(a)). Each
 18
      responsible party under the ADA is individually liable for the denial of rights.
 19
 20   Lentini v. California Center for the Arts, Escondido, 370 F.3d 837, 849-851

 21   (9th Cir. 2004).

 22          The Unruh Civil Rights Acts provides for minimum statutory penalties
 23   of $4,000 plus actual damages for each offense against each responsible entity.

 24   Thus, Plaintiff claims $4,000 in statutory penalties against the property

 25   owners, George S. Stern and Adele R. Stern and $4,000 against the business

 26   owner, Miguel Angel Martinez Velasco, for a sum total of $8,000. If this matter

 27   proceeds beyond mediation, Plaintiff will additionally be seeking damages for

 28   on-going deterrence.



                                             4

      Plaintiff’s Case Statement                             2:19-cv-02151-AB-JEM
Case 2:19-cv-02151-AB-JEM Document 21 Filed 06/06/19 Page 5 of 5 Page ID #:97




  1
  2   C.     Demand for Settlement of Case
  3          First, to provide for accessible parking space and transaction counter at
  4   the La Maquina.
  5          Second, enter into a court enforceable consent decree binding the
  6   defendants to: (1) institute policies and procedures whereby they maintain the
  7   property in a compliant state; (2) the defendants agree to obtain and deliver a
  8   CASp report on the property to the plaintiff (with photos) within 30 days that
  9   identifies all access barriers. Thereafter, the plaintiff will have 30 days to
 10   comment on the report. If the plaintiff notes other barriers, the plaintiff can
 11   make a demand that the defendants correct them. If the parties cannot
 12   reasonably agree on barrier correction within 10 days following plaintiff’s
 13   demand, the plaintiff has the right to file a new action or refile the action in
 14   state or federal court.
 15          Lastly, to settle this matter globally at mediation, that Defendants pay
 16   $8,000 in statutory penalties and submit to the court as to reasonable
 17   attorney’s fees and costs as provided by both the ADA and Unruh.
 18
 19
      Dated: June 6, 2019                     CENTER FOR DISABILITY ACCESS
 20
 21
 22                                           By: /s/ Dennis Price___________
                                              Dennis Price, Esq.
 23                                           Attorney for Plaintiff
 24
 25
 26
 27
 28



                                             5

      Plaintiff’s Case Statement                             2:19-cv-02151-AB-JEM
